Order appealed from modified by providing therein that plaintiff may purge herself of contempt and be relieved of the stay of proceedings by producing the receipt given her by the Roosevelt Savings Bank for the money which she says she paid for the bond and mortgage; her bank book in the Pulton Savings Bank; her bank book of the bank from which she testified she drew $6,000 on the day the mortgage was assigned, the name of which bank she did not give on the examination; plaintiff’s bank book on the Williamsburg Savings Bank, and the receipt given to plaintiff by Sachs for the $6,000 said to have been turned over to him; plaintiff’s bank book on the Com Exchange Bank, and plaintiff’s bank book showing savings account in the Pulton Savings Bank, for discovery and inspection by the respondent at its attorneys’ office on five days’ notice to the plaintiff’s attorney. In the event that the appellant comply with the foregoing conditions, the order appealed from, as so modified, is affirmed, without costs. If the appellant fail to purge herself of contempt by such compliance, the order appealed from is affirmed, with ten dollars costs and disbursements to respondent. No opinion. Young, Kapper, Scudder, Tompkins and Davis, JJ., concur.